
	
		III
		111th CONGRESS
		1st Session
		S. RES. 119
		IN THE SENATE OF THE UNITED STATES
		
			April 29, 2009
			Mr. Isakson (for himself
			 and Mr. Chambliss) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Commending the University of Georgia
		  gymnastics team for winning the 2009 NCAA national
		  championship.
	
	
		Whereas in 2009, the University of Georgia gymnastics
			 team, the Gym Dogs, won its 10th National Collegiate Athletic
			 Association (NCAA) women’s gymnastics championship;
		Whereas the University of Georgia gymnastics program has
			 won 16 Southeastern Conference (SEC) championships;
		Whereas the University of Georgia gymnastics program has
			 produced 7 Honda Award winners, with Courtney Kupets under consideration as a
			 finalist for the 2009 award;
		Whereas the 2009 national title is the Gym Dogs’ 5th
			 consecutive national championship;
		Whereas the University of Georgia gymnastics team is the
			 most successful gymnastics program in the Nation;
		Whereas the Gym Dogs have made 26 consecutive appearances
			 in the NCAA gymnastics championships;
		Whereas the 2009 Gym Dogs's overall record was an amazing
			 32–1;
		Whereas the 2009 Gym Dogs also achieved the highest team
			 GPA at the University of Georgia, 3.36;
		Whereas the gymnastics team’s coach, Suzanne Yoculan, will
			 retire as the most successful collegiate gymnastics coach in NCAA history;
			 and
		Whereas Coach Suzanne Yoculan has, in 19 of her 26 years
			 as head coach at the University of Georgia, taken her squad to an SEC title, an
			 NCAA title, or both: Now, therefore, be it
		
	
		That the Senate—
			(1)commends the University of Georgia
			 gymnastics team for winning the 2009 NCAA women's national championship;
			(2)recognizes that
			 the Gym Dogs have won more national championships than any other gymnastics
			 program in the Nation; and
			(3)congratulates
			 Suzanne Yoculan for a spectacular career as the University of Georgia’s
			 gymnastics coach.
			
